Citation Nr: 0332536	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  01-02 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, L3-4, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased initial evaluation for 
degenerative joint disease of the thoracic spine, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for residuals, strains 
of the collateral ligament of the right knee, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an effective date earlier than 
July 10, 2001 for degenerative joint disease of the thoracic 
spine.  


REPRESENTATION

Appellant represented by:	Jerry W. Johnson


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
December 1971, and again from December 1973 to June 1980.  
This appeal arises from rating decisions of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  

By rating decision of February 2002, the rating for the 
veteran's degenerative joint disease, L3-4, was increased 
from 20 percent to 40 percent, effective June 1999.  The 
United States Court of Appeals for Veterans Claims (Court) 
indicated that a claimant will generally be presumed to be 
seeking the maximum benefits allowed by law and regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  Therefore, this claim is 
still in appellate status.  

In a February 2002 statement from the veteran, the issue of 
entitlement to housebound benefits has been raised.  This 
issue is not inextricably intertwined to any issue on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, 
it is referred to the RO for appropriate action.  

This case has been advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2003).


REMAND

A review of the record reveals that when the veteran was 
examined in February 2003, the claims folder was not provided 
to the examiners.  Under VCAA, VA's duty to assist the 
veteran includes obtaining a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disabilities.  Specifically, the examiner 
indicated that he had no records to sort out what the veteran 
was service-connected for as it related to his back 
conditions, because he did not have the veteran's medical 
records to review.  There were no x-rays of the lumbar spine 
associated with the claim.  Therefore, the veteran needs to 
be examined by VA for both the veteran's thoracic and lumbar 
spines.  

Also, the United States Court of Appeals for Veterans Claims 
(Court) rendered a decision in Fenderson v. West, 12 Vet. 
App. 119 (1999), distinguishing between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  Since this is the 
veteran's initial claim and award for his service-connected 
degenerative joint disease of the thoracic spine, and he has 
expressed disagreement with the evaluation assigned, the RO 
should evaluate the claim with consideration of staged 
ratings consistent with Fenderson.   

Further, an April 2003 statement in support of the veteran's 
claim indicates that the veteran's VA Form 9 (substantive 
appeal) is signed and associated with the statement.  
However, the VA Form 9 is not associated with the claims 
folder.  The only issues addressed in this statement are the 
thoracic spine, lumbar spine, and right knee.  The issues of 
an increased rating for his right thumb and entitlement to 
service connection for hypertension are not discussed.  
Although the RO indicated that they accepted the letter in 
lieu of the veteran's VA Form 9 for the five issues noted in 
the March 2003 statement of the case (SOC), if the veteran's 
VA Form 9 is at the RO, it should be submitted with the 
claims folder since all of the issues in the SOC are not 
addressed in the April 2003 statement from the veteran.  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should schedule the veteran 
for examination(s) to determine the 
current nature and extent of the service-
connected disabilities of the thoracic 
and lumbar spine, right thumb, and right 
knee.  The examiner(s) should review the 
claims file.  All indicated studies 
should be performed.  The examiner should 
indicate what normal range of motion is 
for each joint.  An opinion should be 
provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use.  
Whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran should be noted by the examiner.  
The examiner should indicate whether the 
affected joints (thoracic and lumbar 
spine, right thumb, and right knee) 
exhibit weakened movement, excess 
fatigability, or incoordination. A 
rationale should be provided for any 
opinion given.  

2.  If the RO has a copy of the veteran's 
April 2003 VA Form 9 that he indicates 
was signed and attached to his April 2003 
statement in support of the claim, it 
should be associated with the claims 
folder.  If not, the veteran should 
clarify which disabilities in the 
March 2003 statement of the case he has 
appealed and provide a copy of his 
April 2003 VA Form 9, if he has one.  

3.  Assure that all notice and 
development required by the VCAA has been 
done, specifically to include the 
provisions of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), requiring VA to 
inform the veteran of the information or 
evidence necessary to substantiate his 
claim, which evidence VA will seek to 
provide, and which evidence the veteran 
is to provide.  Additionally, the veteran 
should be informed of the evidence he 
lacks in his claim, and what the 
evidentiary requirements are for service 
connection claims.  Also, ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

4.  Thereafter, readjudicate the issues in 
appellate status, to include consideration 
of all additional evidence received.   If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  An 
appropriate period of time should be 
allowed for response.  Since the claim for 
a compensable rating for degenerative 
joint disease of the thoracic spine is an 
initial evaluation instead of an increased 
rating, the RO should consider the holding 
in Fenderson and whether staged ratings 
are in order for this disability.  

The veteran is hereby notified that it is his responsibility 
to report for a scheduled examination and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause 
could include denial of the claim.  38 C.F.R. § 3.655 (2003).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




